


110 HR 1697 IH: To establish a Rural Policing Institute within the

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1697
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Rogers of Alabama
			 (for himself, Mr. David Davis of
			 Tennessee, and Mr. Jindal)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a Rural Policing Institute within the
		  Federal Law Enforcement Training Center of the Department of Homeland Security
		  to develop and provide for training programs for rural law enforcement
		  agencies.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Law Enforcement Training Act of 2007.
		2.Rural Policing
			 Institute
			(a)EstablishmentThere
			 is established a Rural Policing Institute, which shall be administered by the
			 Director of the Federal Law Enforcement Training Center of the Department of
			 Homeland Security, through the chief executive officer of the Office of State
			 and Local Training of such Center, to perform the following functions, with
			 respect to law enforcement agencies of units of local government and tribal
			 governments located in rural areas:
				(1)Evaluation of
			 needs of rural law enforcement agenciesTo evaluate the needs of
			 such agencies.
				(2)Development of
			 training programsTo develop expert training programs designed to
			 respond to the needs of such agencies with respect to—
					(A)preparing for and
			 responding to rural homeland security threats and incidents;
					(B)combating
			 methamphetamine addiction and distribution;
					(C)combating domestic
			 violence;
					(D)responding to
			 school shootings; and
					(E)other topics
			 identified in the evaluation conducted under paragraph (1).
					(3)Provision of
			 training programsTo provide to such agencies the training
			 programs developed under paragraph (2).
				(4)Outreach
			 effortsTo conduct outreach efforts to ensure that such agencies
			 are aware of the training programs developed under paragraph (2) so that such
			 programs are made available to law enforcement officers of such
			 agencies.
				(b)No duplication
			 or displacement of current programsAny training program
			 developed under paragraph (2) of subsection (a) and any training provided by
			 the Rural Policing Institute pursuant to such subsection shall be developed or
			 provided, respectively, in a manner so as to not duplicate or displace any law
			 enforcement program of the Federal Law Enforcement Training Center in existence
			 on the date of the enactment of this section.
			(c)Prioritized
			 locations for rural law enforcement trainingIn designating sites for the provision of
			 training under this section and for purposes of ensuring cost-effectiveness,
			 the Director of the Federal Law Enforcement Training Center shall, to the
			 maximum extent possible and as appropriate, give priority to facilities of the
			 Department of Homeland Security in existence as of the date of the enactment of
			 this Act and to closed military installations.
			(d)Rural
			 definedIn this section, the term rural means an
			 area that is not located in a metropolitan statistical area, as defined by the
			 Office of Management and Budget.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$10,000,000 for
			 fiscal year 2008; and
				(2)$5,000,000 for each
			 of fiscal years 2009 through 2013.
				
